Judgment, Supreme Court, Bronx County (Richard Lee Erice, J.), rendered June 20, 2003, as amended March 12, 2004, convicting defendant, upon his plea of guilty, of manslaughter in the first degree and assault in the second degree, and sentencing him to consecutive terms of 1472 years and 2 years, respectively, unanimously affirmed.
Defendant, who was duly advised during the plea allocution *243that his sentence would include postrelease supervision, did not preserve his present claim that the court misinformed him as to the precise consequences of a violation of a condition of such supervision (see People v Behlin, 33 AD3d 390 [2006]), and we decline to review it in the interest of justice. Were we to review this claim, we would reject it (see id.; People v Muriqi, 9 AD3d 743, 744 [2004], lv denied 3 NY3d 679 [2004]). There is no merit to defendant’s ineffective assistance of counsel claim regarding this issue.
Defendant made a valid waiver of his right to appeal, which forecloses his excessive sentence claim (see People v Lopez, 6 NY3d 248 [2006]). The court did not conflate the right to appeal with the rights automatically forfeited by pleading guilty, but separately explained that the waiver of the right to appeal was in consideration for the plea. In any event, were we to find that defendant did not make a valid waiver of his right to appeal, we would find no basis to reduce the sentence. Concur—Andrias, J.E, Friedman, Marlow, Nardelli and Catterson, JJ.